Citation Nr: 0107265	
Decision Date: 03/12/01    Archive Date: 03/16/01

DOCKET NO.  99-20 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to special monthly compensation based on the 
loss of the use of the right foot.  

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due service connected 
disability.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel



INTRODUCTION

The veteran had active military service from March 1943 to 
June 1945.  

The veteran's claim for special monthly compensation arose 
from a May 1999 rating action, and was perfected on appeal in 
October 1999.  The veteran's claim for TDIU benefits arose 
from an October 1999 rating action, and was perfected on 
appeal in November 1999.  

In addition to the foregoing, the Board notes that in the 
April 2000 Informal Hearing Presentation prepared by the 
veteran's representative, it appears that a claim for service 
connection foot drop secondary to the veteran's service 
connected low back disability was raised.  This foot drop 
impairment, however, is already recognized as a symptom of 
the veteran's low back disability, and indeed, if it were 
otherwise, there would be no valid claim for special monthly 
compensation based on that symptom.  Under these 
circumstances, no further action will be taken with respect 
to this particular service connection claim.   


FINDINGS OF FACT

1.  All evidence necessary for the disposition of this appeal 
as it pertains to the claim for entitlement to special 
monthly compensation for loss of use of the right foot has 
been obtained.

2.  The veteran's right foot drop, considered to be secondary 
to his service connected lumbar spine herniated disc, 
requires the use of an ankle fixation orthotic.  

3.  The evidence of record raises a reasonable doubt as to 
whether the veteran's right foot drop leaves him with no 
effective foot function other than that which would be 
equally well served by an amputation stump at the site of 
election below the knee with use of a suitable prosthetic 
appliance.  



CONCLUSION OF LAW

Granting the benefit of the doubt to the veteran, the Board 
holds that the criteria for an award of special monthly 
compensation for loss of use of the right foot are met. 38 
U.S.C.A. §§ 1114(k), (West 1991& Supp.1999), Veterans Claims 
Assistance Act, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 
2098-99 (2000); 38 C.F.R. §§ 3.102, 3.350(a)(2), 4.3, 4.63 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that there was a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and superceded the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

Although the regional office (RO) has not had an opportunity 
to consider this new law in the context of this claim, the 
record reflects that the requirements of this new law have 
been satisfied with respect to the veteran's claim for 
special monthly compensation, and a decision may be entered 
with respect to that issue without referring the case to the 
RO for its consideration of the implication of the new law.  
In this regard, the Board observes the veteran has been 
informed of that evidence which would be necessary to 
substantiate his claim.  The record also includes the report 
of examination conducted for VA purposes and the veteran's 
relevant treatment records.  There have been no assertions by 
either the veteran or his representative that additional 
relevant records are available.  Under these circumstances, 
the Board concludes that VA has met its duty to assist in 
developing the facts pertinent to this claim pursuant to the 
provisions of the recently enacted Veterans Claims Assistance 
Act of 2000, and that no further development in this regard 
is required.  

In reviewing the evidence in this case, it is observed that 
the claim concerning entitlement to special monthly 
compensation for the loss of use of the right foot, arose out 
of a claim for an increased rating for the veteran's cervical 
spine and lumbar spine disabilities.  At the time the 
increased rating claim was initiated, these impairments were 
evaluated as a single disability entity, rated 40 percent 
disabling.  In the May 1999 rating action on appeal, the 
veteran was denied an increased schedular rating for his 
spine disabilities, and he was denied special monthly 
compensation based on the loss of use of the right foot.  In 
this same rating action, the RO acknowledged that the 
veteran's foot drop was secondary to his herniated disc.  

Shortly thereafter, in a July 1999 rating action, the 
disability affecting the veteran's lumbar spine 
(characterized as herniated disc, lumbar spine), and the 
disability affecting his cervical spine, (characterized as 
herniated disc, cervical spine), were assigned separate 
evaluations.  The lumbar spine disability was rated 60 
percent disabling, and the veteran's cervical spine 
disability was evaluated as 20 percent disabling.  In a July 
1999 statement, the veteran advised that this action had 
satisfied his appeal regarding his schedular evaluation, but 
the following month he informed the RO he wished to appeal 
the decision to deny him special monthly compensation based 
on loss of use of the right foot due to foot drop.   

The criteria for entitlement to additional monthly 
compensation for loss of use of a foot are set forth in the 
provisions of 38 U.S.C.A. § 1114(k) and 38 C.F.R. 
§§ 3.350(a)(2), 4.63.  These provide that loss of use of a 
foot will be held to exist when no effective function remains 
other than that which would be equally well served by an 
amputation stump at the site of election below the knee with 
use of a suitable prosthetic appliance.  The determination 
will be made on the basis of the actual remaining function of 
the foot, whether the acts of balance and propulsion, etc., 
could be accomplished equally well by an amputation stump 
with prosthesis.  Extremely unfavorable complete ankylosis of 
the knee, or complete ankylosis of 2 major joints of an 
extremity, or shortening of the lower extremity of 3 1/2 
inches (8.9 cms.) or more, will be taken as loss of use of 
the hand or foot involved.  Likewise, complete paralysis of 
the external popliteal nerve (common peroneal) and 
consequent, footdrop, accompanied by characteristic organic 
changes including trophic and circulatory disturbances and 
other concomitants confirmatory of complete paralysis of this 
nerve, will be taken as loss of use of the foot.  38 C.F.R. 
§§ 3.350(a)(2), 4.63.  

The evidence in this case includes the February 1998 report 
from a private physician, Emad Ekladios, M.D.  In this 
report, the veteran is described as having "an unsteady gait 
with associated limping requiring assistive device in the 
form of a cane secondary to right sided weakness that caused 
additional foot drop compounded by osteoarthritis of the 
right knee."  This physician did not make clear, however, 
the extent to which the foot drop was disabling, or whether 
he considered the cause of the veteran's foot drop to be the 
veteran's service connected disability, or whether it was 
related to a prior stroke.  Accordingly, in May 1998, the 
veteran was examined for VA purposes.  The report of that 
examination revealed that the veteran complained he had 
developed a foot drop approximately eight months earlier, and 
that he uses a cane (or a wheel chair for long distances) to 
get around.  In pertinent part, physical inspection of the 
veteran showed that he had atrophy in the right quadriceps, 
weakness in the extensor hallucis longus and the dorsiflexors 
of the right foot, and no heel or toe raising.  Particularly, 
there was 3/5 weakness in the dorsiflexors of the right foot, 
and the examiner commented that the veteran had a "right 
foot drop probably secondary to degenerative disc disease in 
the lumbar spine."  

In an addendum to this report received in February 1999, the 
examiner added further comments as follows:

This patient was examined by me in May of 1998.  At 
that time, I felt that he had a very definite foot 
drop and he had weakness in the extensors of the 
foot of a 3/5 quality, that is approximately 50 to 
60% of normal.  It is therefore my opinion that it 
is an evident that he has a foot drop in that 
extremity. 

The examiner went on to state that the veteran's foot drop 
"is adjunct to his service connected condition of herniated 
disc, lumbar and cervical spine."

Subsequently received outpatient treatment records dated in 
1999, show that the veteran underwent rehabilitation at that 
time to strengthen the use of his right leg.  This was 
apparently being provided because of impairment that was 
considered to have arisen from a 1996 cerebrovascular 
accident.  These records show that the veteran had developed 
considerable right sided weakness as a result of this stroke, 
and that this affected both his right arm and leg.  [In this 
regard, the records show that it was necessary for the 
veteran to wear a knee brace, and that he was apparently 
unable to effectively use his right hand.]  These records 
also reflect the presence of the veteran's right foot drop, 
which as indicated above, is not associated with any stroke, 
but is considered to be related to the veteran's lumbar spine 
disability.  Significantly, this disability is shown in these 
records to require a fitting for an ankle fixation orthotic.  

On the foregoing record, the Board must observe that there is 
no specific medical opinion showing that the function 
remaining in the veteran's right foot would be essentially 
the same as that of an amputation stump below the knee with 
the use of a suitable prosthetic appliance.  Likewise, the 
evidence does not show circulatory disturbances, as one might 
anticipate with footdrop from complete paralysis of the 
external popliteal nerve.  At the same time, however, right 
leg atrophy was noted when the veteran's right leg was 
examined in 1998, he was unable to raise on his heel and toes 
at that time, and he was recently fitted for a fixed ankle 
orthotic.  

When, after considering all the evidence, a reasonable doubt 
arises regarding a determinative issue, the benefit of the 
doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3.  Having reviewed the record, the 
Board concludes that the particular facts of this case 
warrant the application of the reasonable doubt doctrine.  
Given that the veteran now requires a fixed ankle orthotic to 
treat his foot drop, and in light of the previous findings 
showing right leg muscle atrophy and right foot extensor 
weakness, the Board finds that there is reasonable doubt as 
to whether the disability picture in its entirety shows right 
foot function that would be as equally well accomplished by 
an amputation stump at the site of election below the knee 
with use of a suitable prosthetic appliance.  Such doubt is 
to be resolved in favor of the veteran.  

Granting the veteran the benefit of the doubt, the Board 
finds that due to right foot drop, no effective function of 
the right foot remains other than that which would be equally 
well accomplished by an amputation stump at the site of 
election below the knee with use of a suitable prosthetic 
appliance, and that, therefore, entitlement to special 
monthly compensation for loss of use of the right foot is 
warranted.  


In view of this, entitlement to special monthly compensation 
for loss of use of the right foot is granted.  


ORDER

Subject to the law and regulations governing the payment of 
monetary benefits, entitlement to special monthly 
compensation due to loss of use of the right foot is granted.   


REMAND

With respect to the veteran's TDIU benefits, applicable 
criteria provide that total disability ratings for 
compensation purposes based on individual unemployability may 
be assigned where the combined schedular rating for the 
veteran's service-connected disabilities is less than 100 
percent when it is found that such disorders are sufficient 
to render the veteran unemployable without regard to either 
his advancing age or the presence of any non-service-
connected disorders. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16(a) (2000).

Under 38 C.F.R. § 4.16(a), specific schedular standards must 
be met in order to warrant the award of a total disability 
rating based on individual unemployability due to service-
connected disabilities. Those criteria are as follows:

Total disability ratings for compensation may be 
assigned, where the schedular rating is less than 
total, when the disabled person is, in the judgment 
of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of 
service-connected disabilities: Provided [t]hat, if 
there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, 
if there are two or more disabilities, there shall 
be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring 
the combined rating to 70 percent or more. . . .

It is provided further that the existence or degree 
of non-service- connected disabilities or previous 
unemployability status will be disregarded where 
the percentages referred to in this paragraph for 
the service-connected disability or disabilities 
are met and in the judgment of the rating agency 
such service- connected disabilities render the 
veteran unemployable.  38 U.S.C.A. § 4.16(a).

In this case, the veteran's service connected disabilities 
are herniated disc, lumbar spine, rated 60 percent disabling; 
herniated disc, cervical spine, rated 20 percent disabling; 
and muscular strain, peroneus left, rated noncompensably 
disabling.  His combined service connected disability 
evaluation is 70 percent.  Thus, the veteran meets the 
schedular requirements for a total disability rating based on 
individual unemployability.  See 38 C.F.R. § 4.16(a).

As to the veteran's specific claim, the Board notes that he 
submitted his application for TDIU benefits in August 1999, 
when he was 75 years old, (he was born in January 1924).  At 
that time, he indicated that he had been a self employed 
consultant working 40 hours per week, when he became too 
disabled to work in 1998.  He subsequently described this 
work in an October 1999 statement, indicating he was hired by 
Tamar Inns Corporation in Orlando, Florida, to attempt to 
persuade organizations to hold conventions and gatherings in 
the Orlando area, (and presumably at facilities operated by 
Tamar Inns).  

The record also contains, however, a copy of the veteran's 
1998 income tax return, which was provided by the veteran as 
an enclosure to his October 1999 statement.  This document 
reflects that the veteran's primary source of income was not 
from any consultant work, but rather, from IRA distributions, 
interest on investments and Social Security benefits.  
Indeed, the income the veteran reported from his business was 
only $4,779, which made up only slightly more than 7 percent 
of the veteran's total reported income.  

The foregoing facts clearly show that the veteran's 
consulting enterprise was not the primary means by which he 
supported himself and his wife, and the fact that he no 
longer engages in that pursuit may not meaningfully address 
his ability to follow substantially gainful employment.  
Nevertheless, it may well be that the veteran is no longer 
able to secure gainful employment, but in order to establish 
entitlement to TDIU benefits, this must be by reason of his 
service connected disabilities and without consideration of 
his age.  In this regard, the Board notes that the veteran's 
records reflect that he has a number of non-service connected 
disabilities.  These include the residuals of a stroke, 
recurrent prostate cancer, hypertension, the residuals of a 
rotator cuff tear, right knee osteoarthritis, carpal tunnel 
syndrome, and the residuals of a left elbow fracture.  The 
veteran, however, has not been examined for VA purposes with 
a view toward distinguishing between the extent to which he 
is disabled by his service connected disability and the 
extent to which he is disabled by non-service connected 
disability.  This should be accomplished before a final 
decision on the TDIU claim is made.  However, the Board 
emphasizes that, if the disability caused by his service-
connected herniated discs of the lumbar and cervical spine 
and muscular strain, peroneus left, are sufficient to cause 
unemployability, the impairment caused by nonservice-
connected disabilities need not be considered.

Further, the Board notes that in the veteran's October 1999 
statement, he made reference to an accident in 1996, after 
which he was hospitalized for one week, followed by a 
physician for 6 months, and required three surgeries.  He 
also acknowledged that the residual of this accident 
adversely affected his work.  The veteran, however, did not 
identify these residuals, and the current record does not 
include the records of his treatment following this accident.  
This evidence could be useful in evaluating the veteran's 
claim and should be obtained before a final determination is 
entered.  

Also useful in evaluating this claim would be a more complete 
picture of the veteran's employment history.  In this way, 
the impairment caused by the veteran's service connected 
disabilities can be placed in a more meaningful context.  
Moreover, since in the decision above, the Board concluded 
that the veteran meets the criteria for an award of special 
monthly compensation for the loss of use of a foot, the RO 
should consider in the first instance, whether in the context 
of the veteran's TDIU claim, the Board's conclusion 
materially changes the veteran's disability picture as to 
warrant a favorable determination of his TDIU claim.  

Lastly, this Remand will also give the RO the opportunity to 
ensure that the various notification and development 
requirements set forth in the Veterans Claims Assistance Act 
of 2000, as described in the body of this decision, have been 
satisfied. 

Under the circumstances described above, the claim for TDIU 
benefits is being remanded to the RO for the following:

1.  The RO should contact the veteran and ask him 
to provide an employment history for all his 
periods of employment since his discharge from 
service in 1945.  In addition, the veteran should 
be asked to identify the places at which he has 
received medical care following the 1996 accident 
he described in his October 1999 statement, and all 
subsequent treatment for any disability.  
Thereafter, after obtaining any appropriate 
authorization, the RO should attempt to obtain and 
associate with the file, copies of the records that 
the veteran identifies that are not already 
associated with the claims file.  

2.  Next, the veteran should be scheduled for an 
examination, the purpose of which is to evaluate 
the severity of, and resulting industrial 
impairment caused by, the veteran's service-
connected disorders, (herniated disc, lumbar 
spine; herniated disc, cervical spine; and 
muscular strain, peroneus, left).  The claims file 
should be provided to the examiner(s) prior to 
examination in order for them to be familiar with 
the veteran's pertinent medical history, and a 
notation that a review of the claims file was 
accomplished should be made a part of any report 
furnished.  Any indicated special tests or studies 
should be performed, and the examiners' report(s) 
should fully set forth all current complaints, 
pertinent clinical findings, and diagnoses.  In 
particular, the examiner(s) should set forth the 
extent to which the veteran is unable to secure 
and/or follow a substantially gainful occupation 
due solely to his service-connected disabilities.  

3.  Subsequently, the RO should review the claims 
folder and ensure that all of the foregoing 
development actions have been conducted and 
completed in full.  If any development is 
incomplete appropriate corrective action should be 
taken.

4.  The RO must also ensure that all notification 
and development actions required by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475 
have been fully carried out.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures contained 
in sections 3 and 4 of the Act (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107) are fully complied with and satisfied.  For 
further guidance on the processing of this case in 
light of the changes in the law, the RO should 
refer to any pertinent formal or informal guidance 
that is provided by the Department, including, 
among others things, final regulations and General 
Counsel precedent opinions.  Any binding and 
pertinent court decisions that are subsequently 
issued also should be considered.

5.  After all development is complete, the RO 
should review the evidence in its entirety, and 
enter its determination was to whether TDIU 
benefits may be granted.  If the benefit sought 
continues to be denied, the veteran and his 
representative should be provided a supplemental 
statement of the case, which must contain notice of 
all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent 
to the issue on appeal.  After a reasonable period 
of time in which to respond has been provided, the 
case should be returned to the Board for further 
review. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


 



